DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold hereinafter) in view of US 2004/0062664 (Rocklage hereinafter).
Regarding claim 1, Weigold teaches an electric pump that discloses a pump housing provided with an inner pump cavity (Figure 1, Cavity created by the housing surrounding the pump rotor connected to shaft 17 and by housing 11/12), wherein the inner pump cavity comprises a first cavity (First cavity around the pump rotor) and a second cavity (Second cavity within 11); a first rotor assembly disposed in the first cavity (Pumping rotor as seen in Figure 1); a stator assembly and a second rotor assembly that are disposed in the second cavity (Stator 15 with rotor 19); a pump shaft (Shaft 17), wherein the first rotor assembly is disposed adjacent to a first end of the pump shaft (Evident from Figure 1), part of the first rotor assembly is connected to the pump shaft (Evident from Figure 1), and the second rotor assembly is disposed adjacent to a second end of the pump shaft and is connected to the pump shaft (19 is attached to 17 as seen in Figure 1); an electric control board assembly (Control board 24); an isolating member, wherein the stator assembly is disposed at a first side of the isolating member (Isolating member 23 as see in Figures 1 and 4), the electric control board assembly is disposed at a second side of the isolating member (Figure 1 shows the control board on the side of 23 towards 12), and the isolating member is connected to the pump housing (Evident from Figure 1); and a wiring terminal fixedly connected to the isolating member (Terminal for 36 to connect to the stator); wherein a connecting position between the wiring terminal and the isolating member is sealed (Figure 1 shows a sealing at the pockets 41 for 36) and a connecting position between the isolating member and the pump housing is sealed (Figure 1 shows the outer terminal at 13 being sealed), so that the second cavity is unable to communicate with one side of the isolating member where the electric control board assembly is located via the connecting position between the wiring terminal and the isolating member (Evident from Figure 1), and via the connecting position between the isolating member and the pump housing (Evident from Figure 1).
Weigold is silent with respect to the first cavity and the second cavity being in communication with each other. 
However, Rocklage teaches an electric pump that discloses a first cavity and a second cavity being in communication with each other (Figure 1 shows the equivalent first cavity around the rotor 24 being in communication with the cavity surrounding the motor via the passage 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first cavity and second cavity of Weigold to allow for communication to allow for the motor to be cooled per Rocklage ¶ 31. 
Regarding claim 4, Weigold’s modified teachings are described above in claim 1 where Weigold further discloses that the pump housing comprises a first housing and a second housing (First housing 12 and second housing 11), wherein the first housing is configured to cover the electric control board assembly and detachably connected to the second housing (Figure 1 and housing 12 is removable from the housing 11), the isolating member is disposed in an cavity of the second housing (Evident form Figure 1), and at least part of an outer peripheral side wall of the isolating member is tightly fitted with an inner peripheral side wall of the second housing (Figure 1 of Weigold).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) and further in view of CN 204290629 (Li hereinafter).
Regarding claim 2, Weigold’s modified teachings are described above in claim 1 but are silent with respect to the isolating member is provided with a slot disposed at an outer peripheral side wall of the isolating member, the electric oil pump further comprises a seal ring, wherein the seal ring is disposed in the slot, and the connecting position between the isolating member and the pump housing is sealed by the seal ring.
However, Li teaches a motor assembly that discloses an equivalent isolating member that member is provided with a slot disposed at an outer peripheral side wall of the isolating member (Figure 1, isolating member made of flange 24 with the slot for the unlabeled seal), the electric oil pump further comprises a seal ring (Seal within the slot of 24), wherein the seal ring is disposed in the slot, and the connecting position between the isolating member and the pump housing is sealed by the seal ring (Evident form Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolating member of Weigold with the seal ring of Li to further ensure that the control board is sealed away from the fluid being pumped. 
Regarding claim 14, Weigold’s modified teachings are described above in claim 2 where Weigold further discloses that the pump housing comprises a first housing and a second housing (First housing 12 and second housing 11), wherein the first housing is configured to cover the electric control board assembly and detachably connected to the second housing (Figure 1 and housing 12 is removable from the housing 11), the isolating member is disposed in an cavity of the second housing (Evident form Figure 1), and at least part of an outer peripheral side wall of the isolating member is tightly fitted with an inner peripheral side wall of the second housing (Figure 1 of Weigold).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) and further in view of US 4964788 (Itameri hereinafter).
Regarding claim 3, Weigold’s modified teachings are described above in claim 1 where Weigold further discloses the isolating member is further provided with a groove recessed from an upper surface of the isolating member (Groove 41 in 23 as seen in Figure 4), 
Weigold is silent with respect to the wiring terminal is configured to pass through the groove, a sealant is filled between an outer periphery of the wiring terminal and an inner wall of the groove so that the connecting position between the wiring terminal and the isolating member is sealed. 
However, Itameri teaches a wiring connection terminal that discloses using a sealant (Figure 1 with sealant 176). The resultant combination would be such that the wiring terminal is configured to pass through the groove, a sealant is filled between an outer periphery of the wiring terminal and an inner wall of the groove so that the connecting position between the wiring terminal and the isolating member is sealed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he terminal of Weigold with the sealant of Itameri to further ensure that control board and its terminals are properly sealed into position and away from fluids. 
Regarding claim 15, Weigold’s modified teachings are described above in claim 3 where Weigold further discloses that the pump housing comprises a first housing and a second housing (First housing 12 and second housing 11), wherein the first housing is configured to cover the electric control board assembly and detachably connected to the second housing (Figure 1 and housing 12 is removable from the housing 11), the isolating member is disposed in an cavity of the second housing (Evident form Figure 1), and at least part of an outer peripheral side wall of the isolating member is tightly fitted with an inner peripheral side wall of the second housing (Figure 1 of Weigold).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) and further in view of US 8896169 (Song hereinafter).
Regarding claim 5, Weigold’s modified teachings are described above in claim 1 where Weigold would further disclose that the pump housing comprises a first housing and a second housing, wherein the first housing is configured to cover the electric control board assembly (first housing 12 and second housing 11), at least part of the isolating member is disposed between the first housing and the second housing (Figure 1 of Weigold).
Weigold is silent with respect that the isolating member is detachably connected to the first housing and the second housing by a screw or a bolt, respectively.
However, Song teaches an electric motor that discloses an equivalent isolating member that is attached to equivalent first and second housing members by a bolts (Figure 1 shows the isolating member 20 with first housing 44 and second housing 60/62 with bolts 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify housings and isolating member of Weigold with the bolt connections of Song to ensure proper alignment and mounting. 
Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) and further in view of US 2015/0159656 (Urabe hereinafter).
Regarding claim 6, Weigold’s modified teachings are described above in claim 4 where Weigold further discloses that the pump housing further comprises a third housing (Housing cover the pumping rotor of Weigold), wherein the third housing comprises a fluid inlet, and the fluid inlet is configured for a working medium to flow in (Evident of Figure 1 of Weigold).
Weigold is silent with respect to the third housing comprises at least two first positioning holes, wherein the at least two first positioning holes each are a through hole, and the at least two first positioning holes are disposed asymmetrically along a central axis of the third housing; the second housing is detachably connected to the third housing, and the second housing comprises at least two second positioning holes, wherein the at least two second positioning holes each are a blind hole, the at least two second positioning holes are disposed asymmetrically along a central axis of the second housing, and positions of the at least two second positioning holes correspond to positions of the at least two first positioning holes.
However, Urabe teaches a pump housing that discloses the third housing (Housing 44 as seen in Figure 2) comprises at least two first positioning holes (Holes 44a), wherein the at least two first positioning holes each are a through hole (Evident from Figure 2 and 7), and the at least two first positioning holes are disposed asymmetrically along a central axis of the third housing (The five positioning holes will have multiple asymmetrical planes passing through the central axis of the housing). The resultant combination would be such that the second housing is detachably connected to the third housing (Combination between Weigold and Urabe), and the second housing comprises at least two second positioning holes, wherein the at least two second positioning holes each are a blind hole (Urabe Figure 7 shows the equivalent second housing with the blind holes for 160), the at least two second positioning holes are disposed asymmetrically along a central axis of the second housing, and positions of the at least two second positioning holes correspond to positions of the at least two first positioning holes (Evident from the combination of Weigold and Song).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing of Weigold with the bolted housing of Song to ensure proper alignment and maintained sealing during operation. 
Regarding claim 8, Weigold’s modified teachings are described above in claim 6 where the combination of Weigold and Urabe would further disclose that the third housing comprises a first portion and a second portion that are integrally formed (Weigold, first portion being around the inlet and the second portion being the outer flange modified by Urabe for the alignment holes), wherein an outer periphery diameter of the first portion is less than that of the second portion (Evident form Figure 1 of Weigold), and the at least two first positioning holes are further configured to be formed in the second portion (Evident of the combination of Weigold and Urabe).
Regarding claim 9, Weigold’s modified teachings are described above in claim 8 where the combination of Weigold and Urabe would further disclose that the at least two second positioning holes each are configured to extend along an axial direction of the second housing from an upper surface of the second housing toward a direction away from the upper surface of the second housing (Evident from the combination of Weigold and Urabe with the positioning holes on the flange of the second portion of the housing of Weigold shown by Urabe), and the upper surface of the second housing is in contact with an end surface of the third housing (Evident from Weigold); the second housing comprises a flange portion, the flange portion is configured to protrude from the upper surface of the second housing toward the direction away from the upper surface of the second housing, and at least part of an outer peripheral side wall of the third housing is in clearance fit with an inner peripheral side wall of the flange portion (Urabe in Figure 2 shows the equivalent third housing having a seated portion that will be in a clearance fit with the equivalent second housing).
Regarding claim 10, Weigold’s modified teachings are described above in claim 9 where Urabe further discloses that the second housing comprises a stepped portion, the stepped portion comprises a first limit surface and a second limit surface (Urabe figure 4 shows the stator with surrounding stepped portions in 53), wherein the first limit surface is vertically disposed relative to the second limit surface (Figure 4 of Urabe), the stator assembly comprises a stator iron core (Urabe ¶ 60), an outer peripheral side wall of the stator iron core is tightly fitted with the first limit surface (Evident from Figure 4), and an end surface of the stator iron core is in contact with the second limit surface (Figure 4 of Urabe).
Regarding claim 11, Weigold’s modified teachings are described above in claim 10 where Urabe further discloses that the stator assembly further comprises an insulating frame fixedly connected to the stator iron core (Frame 56 per ¶ 60 of Urabe), wherein the insulating frame comprises a third positioning hole (Hole for 59), and the isolating member comprises a first positioning portion configured to be inserted into the third positioning hole (Figure 4 shows 59 being broadly interpreted as the positioning portion as well as an electrical connection).
Regarding claim 12, Weigold’s modified teachings are described above in claim 11 where the combination of Weigold and Urabe would further disclose that the wiring terminal is configured to at least partially pass through and fixedly connected to the isolating member (Evident form Figure 1 of Weigold), the electric control board assembly comprises a base plate (Base portion of 12 of Weigold), a first end of the wiring terminal is connected to the stator assembly (Weigold at 41/36), and a second end of the wiring terminal is connected to the base plate (Weigold at 132 through 12).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) in view of US 886169 (Song) and further in view of US 2015/0159656 (Urabe). 
Regarding claim 7, Weigold’s modified teachings are described above in claim 4 where Weigold further discloses that the pump housing further comprises a third housing (Housing cover the pumping rotor of Weigold), wherein the third housing comprises a fluid inlet, and the fluid inlet is configured for a working medium to flow in (Evident of Figure 1 of Weigold).
Weigold is silent with respect to the third housing comprises at least two first positioning holes, wherein the at least two first positioning holes each are a through hole, and the at least two first positioning holes are disposed asymmetrically along a central axis of the third housing; the second housing is detachably connected to the third housing, and the second housing comprises at least two second positioning holes, wherein the at least two second positioning holes each are a blind hole, the at least two second positioning holes are disposed asymmetrically along a central axis of the second housing, and positions of the at least two second positioning holes correspond to positions of the at least two first positioning holes.
However, Urabe teaches a pump housing that discloses the third housing (Housing 44 as seen in Figure 2) comprises at least two first positioning holes (Holes 44a), wherein the at least two first positioning holes each are a through hole (Evident from Figure 2 and 7), and the at least two first positioning holes are disposed asymmetrically along a central axis of the third housing (The five positioning holes will have multiple asymmetrical planes passing through the central axis of the housing). The resultant combination would be such that the second housing is detachably connected to the third housing (Combination between Weigold and Urabe), and the second housing comprises at least two second positioning holes, wherein the at least two second positioning holes each are a blind hole (Urabe Figure 7 shows the equivalent second housing with the blind holes for 160), the at least two second positioning holes are disposed asymmetrically along a central axis of the second housing, and positions of the at least two second positioning holes correspond to positions of the at least two first positioning holes (Evident from the combination of Weigold and Song).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing of Weigold with the bolted housing of Song to ensure proper alignment and maintained sealing during operation.
Regarding 18, Weigold’s modified teachings are described above in claim 7 where the combination of Weigold and Urabe would further disclose that the third housing comprises a first portion and a second portion that are integrally formed (Weigold, first portion being around the inlet and the second portion being the outer flange modified by Urabe for the alignment holes), wherein an outer periphery diameter of the first portion is less than that of the second portion (Evident form Figure 1 of Weigold), and the at least two first positioning holes are further configured to be formed in the second portion (Evident of the combination of Weigold and Urabe).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) in view of US 2015/0159656 (Urabe) and further in view of US 2016/0123194 (Kajiura hereinafter).
Regarding claim 13, Weigold’s modified teachings are described above in claim 12 but are silent with respect to the first housing comprises a second positioning portion, the second positioning portion is configured to protrude out from a lower surface of the first housing toward a direction away from the lower surface of the first housing, the electric control board assembly comprises a fourth positioning hole disposed on the base plate, and the second positioning portion is configured to be inserted into the fourth positioning hole and in clearance fit with the fourth positioning hole.
However, Kajiura teaches a controller housing that discloses a control board with a positioning hole such that the adjacent housing features a positioning portion that is inserted into the positioning hole of the control board (¶ 108). The resultant combination would be such that the first housing comprises a second positioning portion, the second positioning portion is configured to protrude out from a lower surface of the first housing toward a direction away from the lower surface of the first housing, the electric control board assembly comprises a fourth positioning hole disposed on the base plate, and the second positioning portion is configured to be inserted into the fourth positioning hole and in clearance fit with the fourth positioning hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he control board of Weigold with the positioning teachings of Kajiura to ensure that the control board of Weigold is positioning correctly while preventing the control board from moving. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) in view of CN 204290629 (Li) and further in view of US 8896169 (Song).
Regarding claim 16, Weigold’s modified teachings are described above in claim 2 where Weigold would further disclose that the pump housing comprises a first housing and a second housing, wherein the first housing is configured to cover the electric control board assembly (first housing 12 and second housing 11), at least part of the isolating member is disposed between the first housing and the second housing (Figure 1 of Weigold).
Weigold is silent with respect that the isolating member is detachably connected to the first housing and the second housing by a screw or a bolt, respectively.
However, Song teaches an electric motor that discloses an equivalent isolating member that is attached to equivalent first and second housing members by a bolts (Figure 1 shows the isolating member 20 with first housing 44 and second housing 60/62 with bolts 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify housings and isolating member of Weigold with the bolt connections of Song to ensure proper alignment and mounting.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 2004/0062664 (Rocklage) in view of US 4964788 (Itameri) and further in view of US 8896169 (Song).
Regarding claim 17, Weigold’s modified teachings are described above in claim 3 where Weigold would further disclose that the pump housing comprises a first housing and a second housing, wherein the first housing is configured to cover the electric control board assembly (first housing 12 and second housing 11), at least part of the isolating member is disposed between the first housing and the second housing (Figure 1 of Weigold).
Weigold is silent with respect that the isolating member is detachably connected to the first housing and the second housing by a screw or a bolt, respectively.
However, Song teaches an electric motor that discloses an equivalent isolating member that is attached to equivalent first and second housing members by a bolts (Figure 1 shows the isolating member 20 with first housing 44 and second housing 60/62 with bolts 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify housings and isolating member of Weigold with the bolt connections of Song to ensure proper alignment and mounting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746